Case 19-69496-pmb       Doc 56     Filed 01/28/20 Entered 01/28/20 17:31:56           Desc Main
                                  Document      Page 1 of 12


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:
                                                      CHAPTER 11
 SIGMA LOGISTICS, INC.,
                                                      CASE NO. 19-69496-pmb
            Debtor.

             AMENDMENT TO SCHEDULE A/B AND SUMMARY OF SCHEDULES

       COMES NOW Sigma Logistics, Inc., Debtor in the above-styled Chapter 11 Bankruptcy

Case and amends its Schedule A/B and respectfully shows the Court as follows:

       Schedule A/B. Debtor hereby substitutes the Schedule A/B which is attached hereto in

lieu of any such Schedule A/B previously filed.

       Summary of Schedules. Debtor hereby substitutes the Summary of Schedules which is

attached hereto in lieu of any such Summary of Schedules previously filed.

       Except as expressly amended herein, all information set forth in the Debtor’s Petition,

Schedules, and Statement of Financial Affairs remains true and correct and is adopted herein.

          RESPECTFULLY SUBMITTED this 28th day of January, 2020.

                                                    JONES & WALDEN, LLC

                                                    /s/ Thomas T. McClendon
                                                    Thomas T. McClendon
                                                    Georgia Bar No. 431452
                                                    Attorney for Debtor
                                                    21 Eighth Street, NE
                                                    Atlanta, Georgia 30309
                                                    (404) 564-9300
                                                    tmcclendon@joneswalden.com
Case 19-69496-pmb        Doc 56    Filed 01/28/20 Entered 01/28/20 17:31:56         Desc Main
                                  Document      Page 2 of 12


                      DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I have read the foregoing Amendment and that the
same is true and correct to the best of my knowledge, information and belief.


                                                   Sigma Logistics, Inc.


Date: January 28, 2020                             /s/ Tarrence Houston
                                                   Tarrence Houston, CFO and Member
           Case 19-69496-pmb                                     Doc 56              Filed 01/28/20 Entered 01/28/20 17:31:56                                                           Desc Main
                                                                                    Document      Page 3 of 12
 Fill in this information to identify the case:

 Debtor name            Sigma Logistics, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               19-69496
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,315,492.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,315,492.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,544,025.19


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $               3,066.14

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          519,798.44


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          2,066,889.77




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
           Case 19-69496-pmb                         Doc 56             Filed 01/28/20 Entered 01/28/20 17:31:56                            Desc Main
                                                                       Document      Page 4 of 12
 Fill in this information to identify the case:

 Debtor name          Sigma Logistics, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-69496
                                                                                                                                      Check if this is an
                                                                                                                                            amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                            12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of
                                                                                                                                            debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                                 Last 4 digits of account
                                                                                                                 number


            3.1.     Regions Bank                                                Various                                                                 $3,070.10



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                         $3,070.10
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                32,420.03   -                                0.00 = ....                          $32,420.03
                                              face amount                            doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-69496-pmb                         Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                  Desc Main
                                                                     Document      Page 5 of 12
 Debtor         Sigma Logistics, Inc.                                                         Case number (If known) 19-69496
                Name


 12.       Total of Part 3.                                                                                                           $32,420.03
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture & fixtures                                                             $0.00                                           $3,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer equipment                                                               $0.00                                         $12,840.28



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $15,840.28
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-69496-pmb                         Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                  Desc Main
                                                                     Document      Page 6 of 12
 Debtor         Sigma Logistics, Inc.                                                         Case number (If known) 19-69496
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Kenworth T680 (Serial No.
                     1XKYDP9X1FJ455303)                                                     $0.00                                         $49,000.00


           47.2.     2015 Kenworth T680 (Serial No.
                     1XKYDP9X3FJ455304)                                                     $0.00                                         $49,000.00


           47.3.     2015 Kenworth T680 (Serial No.
                     1XKYDP9XXFJ455302)                                                     $0.00                                         $49,000.00


           47.4.     2016 Kenworth T680 (Serial No.
                     1XKYDP9X4GJ487597)                                                     $0.00                                         $54,000.00


           47.5.     2016 Kenworth T680 (Serial No.
                     1XKYDP9X6GJ487598)                                                     $0.00                                         $54,000.00


           47.6.     2015 Volvo
                     VNL-Series: VNL64T/670 SLPR 173"BBC
                     CONV CAB SBA TRACTOR 6X4
                     Serial No. 4V4NC9EH2FN177357                                           $0.00                                         $46,500.00


           47.7.     2015 Volvo (TOTALED)
                     VNL-Series: VNL64T/670 SLPR 173"BBC
                     CONV CAB SBA TRACTOR 6X4
                     Serial No. 4V4NC9EHXFN911534                                           $0.00                                                 $0.00


           47.8.     2003 Freightliner
                     CLASSIC, 63" condo sleeper, 120bbc,
                     Detroit engine 500 auto transmission
                     Serial No. 1FUJAPCG73DK61117                                           $0.00                                         $28,000.00


           47.9.     2014 Kenworth T660, Paccar engine MX
                     13 10 speed
                     Serial No. 1XKADP9X6EJ406680                                           $0.00                                         $40,000.00


           47.10 2014 Volvo 670 (Serial No.
           .     4V4NC9EJ9EN167068)                                                         $0.00                                         $40,000.00


           47.11 2014 Volvo 670 (Serial No.
           .     4V4NC9EJ7EN167067)                                                         $0.00                                         $40,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-69496-pmb                         Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                 Desc Main
                                                                     Document      Page 7 of 12
 Debtor         Sigma Logistics, Inc.                                                        Case number (If known) 19-69496
                Name

           47.12 2014 Volvo 670 (Serial No.
           .     4V4NC9EJ5EN167066)                                                         $0.00                                     $40,000.00


           47.13 2014 Volvo 670 (Serial No.
           .     4V4NC9EJXEN167063)                                                         $0.00                                     $40,000.00


           47.14 2014 Volvo 670 (Serial No.
           .     4V4NC9EJOEN167069)                                                         $0.00                                     $40,000.00


           47.15 2014 Volvo 670 (Serial No.
           .     4V4NC9EH7EN162416)                                                         $0.00                                     $42,500.00


           47.16 2014 Volvo 670 (Serial No.
           .     4V4NC9EH9EN162417)                                                         $0.00                                     $42,500.00


           47.17 2015 Wabash Reefer (Serial No.
           .     1JJV532B9F840932)                                                          $0.00                                     $32,000.00


           47.18 2014 Utility Reefer (Serial No.
           .     IUYVS2539EM746110)                                                         $0.00                                       Unknown


           47.19 2015 Volvo 670 (Serial No.
           .     4V4NC9EH7GN962006)                                                         $0.00                                     $46,500.00


           47.20 2015 Volvo 670 (TOTALED)(Serial No.
           .     4V4NC9EH7GN)                                                               $0.00                                             $0.00


           47.21 2015 Volvo 670 (Serial No.
           .     4V4NC9EH0GN962008)                                                         $0.00                                     $46,500.00


           47.22 2015 Volvo 670 (Serial No.
           .     4V4NC9EH2GN962009)                                                         $0.00                                     $46,500.00


           47.23 2016 Volvo 670 (Serial No.
           .     4V4NC9EH4GN958365)                                                         $0.00                                     $54,500.00


           47.24 2012 Utility Reefer (Serial No.
           .     1UYVS2531CU417303)                                                         $0.00                                       Unknown


           47.25 2012 Utility Reefer (Serial No.
           .     1UYVS2533CU417304)                                                         $0.00                                       Unknown


           47.26 2012 Utility Reefer (Serial No.
           .     1UYVS2538CU417301)                                                         $0.00                                       Unknown


           47.27 2012 Utility Reefer (Serial No.
           .     1UYVS2539CM254822)                                                         $0.00                                       Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 19-69496-pmb                         Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                 Desc Main
                                                                     Document      Page 8 of 12
 Debtor         Sigma Logistics, Inc.                                                        Case number (If known) 19-69496
                Name

           47.28 2012 Utility Reefer (Serial No.
           .     1UYVS2537CM280402)                                                         $0.00                                       Unknown


           47.29 2012 Utility Reefer (Serial No.
           .     1UYVS2539CM280403)                                                         $0.00                                       Unknown


           47.30 2006 Utility Reefer (Serial No.
           .     1UYVS253X6U951808)                                                         $0.00                                       Unknown


           47.31 2006 Utility Reefer (Serial No.
           .     1UYVS253X6M677302)                                                         $0.00                                       Unknown


           47.32 2006 Utility Reefer (Serial No.
           .     1UYVS25386M677301)                                                         $0.00                                       Unknown


           47.33 2007 Utility Reefer (Serial No.
           .     1UYVS25347H961901)                                                         $0.00                                       Unknown


           47.34
           .     2013 Utility Reefer (Serial No. 48619)                                     $0.00                                       Unknown


           47.35 2007 Utility Converted Reefer (Serial No.
           .     38524)                                                                     $0.00                                       Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Tools & various repair equipment                                                 $0.00                                       $5,000.00


           Parts and tow dolly                                                              $0.00                                       $2,500.00


           Supplies                                                                         $0.00                                       $1,000.00



 51.       Total of Part 8.                                                                                                       $889,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-69496-pmb                        Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                       Desc Main
                                                                     Document      Page 9 of 12
 Debtor         Sigma Logistics, Inc.                                                           Case number (If known) 19-69496
                Name



     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                                 Net book value of       Valuation method used        Current value of
                                                                                debtor's interest       for current value            debtor's interest
                                                                                (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            website - gosigmalogistics.com                                                    $0.00                                                    $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                       $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Amounts due from DAV-TAR LLC                                     375,161.74 -                                   0.00 =
            (affiliate)                                                Total face amount     doubtful or uncollectible amount                 $375,161.74



 72.        Tax refunds and unused net operating losses (NOLs)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-69496-pmb                         Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                 Desc Main
                                                                     Document     Page 10 of 12
 Debtor         Sigma Logistics, Inc.                                                        Case number (If known) 19-69496
                Name

           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           American Sentinel Insurance Company, Claim No.
           ASI-0000547                                                                                                                  Unknown
           Nature of claim
           Amount requested                                               $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                       $375,161.74
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-69496-pmb                            Doc 56           Filed 01/28/20 Entered 01/28/20 17:31:56                                         Desc Main
                                                                         Document     Page 11 of 12
 Debtor          Sigma Logistics, Inc.                                                                               Case number (If known) 19-69496
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $3,070.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $32,420.03

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $15,840.28

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $889,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $375,161.74

 91. Total. Add lines 80 through 90 for each column                                                         $1,315,492.15            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,315,492.15




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 19-69496-pmb       Doc 56    Filed 01/28/20 Entered 01/28/20 17:31:56          Desc Main
                                 Document     Page 12 of 12


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:
                                                    CHAPTER 11
 SIGMA LOGISTICS, INC.,
                                                    CASE NO. 19-69496-pmb
          Debtor.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the date indicated below a true and correct copy of the
foregoing Amendment (the “Amendment”) was served via the Bankruptcy Court’s Electronic Case
Filing program, which sends a notice of and accompanying link to the Amendment to the following
parties who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing
Program:

   •   K. Chris Collins chris.collins@huschblackwell.com, LegalSupportTeam-Lookout-
       CHT@huschblackwell.com;chris-collins-8133@ecf.pacerpro.com
   •   Whitney W. Groff wgroff@law.ga.gov
   •   Andres H. Sandoval andres.sandoval@usdoj.gov,
       charlie.cromwell@usdoj.gov;Larissa.selchenkova@usdoj.gov
   •   Shawna Staton shawna.p.staton@usdoj.gov

       This 28th day of January, 2020.

                                                   JONES & WALDEN, LLC

                                                   /s/ Thomas T. McClendon
                                                   Thomas T. McClendon
                                                   Georgia Bar No. 431452
                                                   Attorney for Debtor
                                                   21 Eighth Street, NE
                                                   Atlanta, Georgia 30309
                                                   (404) 564-9300
                                                   tmcclendon@joneswalden.com
